Citation Nr: 0911199	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-25 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) of another 
person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Son, & Dr. M.R.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to April 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2006, 
a hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
Veteran's claims file.  In the Veteran's August 2005 VA Form 
9, substantive appeal, he requested a Travel Board hearing, 
but he withdrew this request by February 2006 correspondence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are:  post-
traumatic stress disorder (PTSD), rated 100%; bilateral 
hearing loss, rated 20%; tinnitus, rated 10%: and left otitis 
media, rated 0%.

2.  The service-connected disabilities are not shown to be of 
such nature and severity as to confine the Veteran to his 
home; they do not render him permanently bedridden, or 
incapable of attending to personal self-care functions.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for 
regular A&A of another person or at the housebound rate are 
not met.  38 U.S.C.A. §§ 1114(l)(s), 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.350(b)(i), 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A November 2004 letter explained the evidence 
necessary to substantiate his claim (including the specific 
criteria for establishing entitlement to compensation at the 
housebound or aid and attendance rates), the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
September 2008 supplemental statement of the case informed 
the Veteran of disability rating and effective date 
criteria.  

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for a VA examination in August 
2008.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  The Board is satisfied that 
evidentiary development is complete; VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

A&A.

SMC at the A&A rate is warranted if the Veteran as a result 
of service connected disability has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, or is permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to: inability of a claimant to dress or undress 
himself; to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the particular 
disability cannot be done without aid; inability to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated above be found 
to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a).

The Veteran's service-connected disabilities are: PTSD, rated 
100%; bilateral hearing loss, 20%; tinnitus, 10%; and left 
ear otitis media, 0%.  Notably, they do not include 
impairment of extremities or loss of vision.  Consequently, 
to establish entitlement to compensation at the aid and 
attendance rate the Veteran must show that the disabilities 
render him bedridden, or requiring the regular aid and 
assistance of another person.  

On April 2004 VA A&A/housebound examination, it was noted 
that the Veteran was stooped and required the assistance of a 
cane or walker.  He had a history of vertigo, a compression 
fracture in his thoracic spine, lumbar disc disease status 
post surgery in October 2003, and daytime somnolence possibly 
due to his medications.  He could not drive because of 
daytime somnolence, and had difficulty flexing his back and 
legs, which resulted in difficulty dressing himself, and 
experienced pain while ambulating or with vigorous exercise.  

June 2004 VA treatment records reflect that the Veteran was 
hospitalized for three days with complaints of chest pain, 
transient loss of vision, and urinary retention.  He reported 
being able to walk about 1-2 blocks before stopping due to 
tiredness, not shortness of breath or chest pain, having 
increased memory problems and frontal headaches with 
photophobia, and possibly being weaker or having more trouble 
walking, particularly on his right side.  It was noted that 
he had baseline balance problems due to vertigo.  Upon 
examination, the Veteran's memory loss was thought to be a 
mild form of Alzheimer's dementia or the result of a 
cerebrovascular accident (CVA) or previous infarcts.  On 
discharge the diagnoses were: chest pain, ruled out for 
myocardial infarction; urinary retention resolved upon 
discharge; possible transient ischemic attack; headache 
versus paresthesia; history of lacunar infarct CVA; history 
of vertigo, status post extensive work-up, thought to be 
benign positional vertigo, probably not Meniere's, status 
post December 1998 MRI which showed a left subcortical 
lacunar infarct; monoclonal gammopathy of unknown 
significance; hearing loss; erectile dysfunction; benign 
prostatic hypertrophy; thoracic spine fracture; hernia 
repair; diverticulosis; status post appendectomy; depression; 
gallstones; and status post laminectomy in October 2003.

In an August 2004 statement, the Veteran related that he 
experienced dizziness as a result of his tinnitus; he could 
not keep his balance and fell frequently at home.  His wife 
had to do everything for him, including prepare his meals, 
clean, do the laundry, shop, and drive him round.  He also 
stated that he had been experiencing frequent memory lapses, 
which resulted in his arguing with his wife, and that he 
believed his PTSD played a large part in his interactions 
with her and others.  He also reported that recently he had 
been experiencing less coordination in his upper and lower 
extremities, and was more fatigued and weak than in the past.

In a February 2005 A&A or housebound physician's report, the 
examiner wrote that the Veteran had been totally disabled for 
approximately 1 year with serious anxiety and confusion from 
his major depression, and imbalance and an unsteady gait from 
his severe degenerative disc disease.  She noted that he 
could not live at home or leave his home without assistance.  
He was not permanently confined to a wheelchair or his bed, 
but could not shop for food, prepare his meals, self-
administer medicines, or perform self care of medically 
necessary daily tasks.  She stated, "[The Veteran's] 
psychiatric condition makes him somewhat feeble, at times 
very functional, at others, very compromised."

On June 2005 VA A&A/housebound examination, the examiner 
noted that the Veteran's main complaints were: major 
depression, tinnitus, otitis media, imbalance (falling 3 
times a week with unsteady gait), and that he could not be 
left alone for any period of time.  It was noted that the 
Veteran used a walker to ambulate for short distances, a 
scooter for long distances, and was frail.  He could perform 
activities of daily living with his upper extremities, but 
had weakness in his lower extremities.  Also, he had memory 
problems and required an attendant so that he would not get 
lost or wander.  The examiner stated, "[The Veteran] has 
deafness and tinnitus.  He has significant PTSD.  These 
affect his ability to communicate and cope with daily 
situations.  [He] has had a CVA in the past with minimal 
residual."  The diagnoses were: PTSD (severe), deafness, 
vertigo with frequent falls, dementia, lumbar spinal 
stenosis, and cervical disc degeneration.

In a July 2005 letter, the Veteran's service officer stated 
that the Veteran's PTSD was so severe that he threatened to 
use his gun, and had become childlike and argumentative.  She 
also stated that he had mobility and balance problems, severe 
hearing loss, and was substantially confined as a result of 
his service-connected disabilities (severe PTSD, tinnitus, 
hearing loss, and otitis media).  

In an April 2006 request for medical services examination, it 
was noted that, "[The Veteran] has dyspnea and imbalance 
requiring that he use a walker or scooter.  He also suffers 
from fatigue and has spinal stenosis.  He is seen 
approximately every 2 months.  I agree with the need for help 
and attendance to help clean the home and to do laundry."

November 2006 to September 2008 VA treatment records show 
that in July 2008, the Veteran complained of ambulation 
problems, balance problems, occasional dizziness, and left 
ear pain.  They also reflect treatment for nonservice-
connected disabilities, periodic medication management, and 
periodic reassessment of the Veteran's mental health 
outpatient treatment plan.  

In his September 2008 reassessment, the Veteran was assessed 
as having a minimal potential for dangerous behavior (to self 
or others), a mild functional impairment, a minor medical and 
psychiatric co-morbidity, and a significant response to 
treatment and recovery management.  On mental status 
evaluation it was noted that the Veteran was casually and 
appropriately dressed, fully co-operative, and oriented in 
all three spheres.  The psychiatric examiner discussed 
medication management with the Veteran.  

On August 2008 VA examination to determine the etiology of 
the Veteran's vertigo/disequilibrium, after extensive review 
of the claims file, including service treatment records, and 
physical examination, the examiner opined that the Veteran's 
current disequilibrium and vertigo were not caused by or a 
result of his service-connected otitis media, but were 
related to his profound peripheral neuropathy.  He explained, 
"The veteran had a draining left ear as a child and again in 
his service career.  He has had no draining since 1958 or 
vertigo and had a complete successful career in the Army 
Corps of Engineers.  He developed peripheral neuropathy 
requiring a cane about 1993 on retirement from Army Corps of 
Engineers and began using a walker about 2001 and a wheel 
chair in 2006.  He's had no episodic vertigo for many years 
and has had no otitis media for decades.  All of his symptoms 
and findings and progressive disequilibrium disability can be 
explained by the progressive nature of his peripheral 
neuropathy."  Although the examiner could not opine as to 
the etiology of the peripheral neuropathy, he noted that it 
was totally unrelated to any ear problems.  He then added, 
"[The Veteran] has no diabetes.  He denies [alcohol] intake 
but there were several notations [in his treatment records] 
for him to limit his alcohol intake.  He has numerous other 
medical problems that could be contributory and has a 
positive Rheumatoid factor.  His 220 pounds at 66 inches 
would also limit any ambulation or mobility or transfers to 
chair and bed.  Hence, there is no causality between the 
otitis media and any current neurologic symptoms outside of 
the fact that the left ear has more lost [sic] of hearing 
than the right." It was noted that due to the peripheral 
neuropathy the Veteran had moderate impairment for feeding, 
bathing, dressing, toileting, and grooming.

The record clearly shows that the Veteran is not bedridden 
due to his service connected disabilities; nothing in the 
record suggests that his PTSD, hearing loss, tinnitus, or 
left otitis media confine him to his bed.  Furthermore, while 
the record suggests that the Veteran's has functional 
impairment for self-care functions, such have been attributed 
to his peripheral neuropathies, which (as shown by medical 
evidence in the record) are unrelated to his service 
connected disabilities.  Consequently, functional impairment 
due to the neuropathies may not be considered in determining 
entitlement to compensation at the aid and attendance rate.  

While it has been proposed that the Veteran's PTSD renders 
him incapable of administering his own medication, the report 
of his September 2008 psychiatric evaluation indicates 
otherwise.  The examiner reported a lengthy discussion of the 
Veteran's medications, and noted that the Veteran was 
oriented in the three spheres, and had fair insight and fair 
mental capacity.  

The preponderance of the evidence is against a finding that 
the Veteran's PTSD causes mental incapacity of such degree 
that he requires care or assistance on a regular basis to 
protect him from hazards and dangers incident to his daily 
environment.  Accordingly, the Board finds that the Veteran's 
service-connected disabilities alone are not shown to render 
him in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The 
preponderance of the evidence is against this; therefore, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.

SMC Based on Housebound Status.

SMC at the housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, and it is reasonably 
certain that the disabilities will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The initial threshold requirement for establishing 
entitlement to SMC at the housebound rate, i.e., a single 
service-connected disability rated or ratable at 100 percent, 
is met.  The Veteran's service-connected PTSD is rated 100 
percent.  However, his remaining service-connected 
disabilities do not combine to 60 percent.  Consequently, to 
establish entitlement to SMC at the housebound rate he must 
show that because of his service-connected disabilities he is 
substantially confined to his dwelling and the immediate 
premises.

The evidence of record does not show that the Veteran's 
service-connected disabilities render him permanently 
housebound.  Specifically, while the record shows that he is 
able to walk only short distances with a walker and requires 
an electric wheel chair for any longer distances, such 
functional impairment is shown to be due to his peripheral 
neuropathies and vertigo which are not service-connected.  
While it has also been alleged that the Veteran does not like 
to leave his house due to memory problems, recent (September 
2008) psychiatric evaluation did not reveal such mental 
impairment.  Notably, the Veteran was able to discuss the 
management of his various extensive medications with the 
psychiatrist, appeared oriented in the three spheres, had 
fair insight and mental capacity, and had immediate recall 
for 2 out of three items.  The Board notes that a prior 
private examiner (in July 2005) had reported that "at 
times" the Veteran has problems remembering what he is 
doing, and will wander and get lost, these observations 
appear to be based on history accounts, as no clinical 
testing of memory was noted, and the examiner did not 
indicate what was meant by "at times".  Consequently, the 
Board finds the more recent (September 2008) psychiatric 
examination report, which includes notation of mental status 
evaluation, more probative in the matter of the extent of 
functional impairment the Veteran has due to his psychiatric 
disability.   

The preponderance of the evidence is against a finding that 
as a result of his service connected disabilities the Veteran 
is confined to the premises of his home.  Consequently, the 
criteria for establishing entitlement to SMC at the 
housebound rate are not met.  


ORDER

Entitlement to SMC at the aid and attendance rate or at the 
housebound rate is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


